Citation Nr: 1514387	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD), claimed as secondary to hepatitis C.

3.  Entitlement to service connection for hypertension, claimed a secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from January to May 1973.

This appeal to the Board of Veterans' Appeals (BVA) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's March 2010 substantive appeal indicated he wanted a video-conference hearing before a Veterans Law Judge; however, he failed to report for the scheduled hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA).  The Veteran's SSA records are not in the file.  Appropriate efforts to obtain them must be made on remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

In addition, the Veteran's updated VA treatment records should be obtained, as well as his treatment records from TDCJ Medical Archives.

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA complete copies of any disability determination it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision.  If these records are not available, a negative reply is required.

2.  Obtain and associate with the claims file copies of the Veteran's complete treatment records from the Houston VA Medical Center, dated since October 2009, as well his December 2009 hospitalization report from the VA facility in Temple, Texas.  

3.  Make arrangements to obtain the Veteran's complete treatment records from TDCJ Medical Archives.

4.  Finally, readjudicate the claims on appeal.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


